                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TODD JAGER,

             Plaintiff,

v.                                                            CV No. 18-743 GBW/CG

CENTURION CORRECTIONAL
HEALTHCARE OF NEW MEXICO, LLC, et al.,

             Defendants.

                        ORDER GRANTING PLAINTIFF’S
                 MOTION TO FILE SECOND AMENDED COMPLAINT

      THIS MATTER is before the Court on Plaintiffs’ Motion for Leave to File Second

Amended Complaint, (Doc. 77), filed May 1, 2019. Plaintiff requests leave of Court to

file a second amended complaint that adds additional claims and defendants. Id. at 1-2.

Plaintiff further states that amending the complaint will not prejudice Defendants

because the new defendants will be represented by the attorney representing the

Centurion Defendants, who has participated in all discovery and depositions. Id. at 2.

Having reviewed the motion, noting that it is unopposed, and being otherwise fully

advised, the Court Finds that the motion is well taken and should be GRANTED

      IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Leave to File Second

Amended Complaint, (Doc. 77), is GRANTED and Plaintiff shall file his second

amended complaint by May 8, 2019.



                                  ___________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
